Exhibit 10.2

 

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made as
of the 27th day of April, 2018 (the “Effective Date”) by and among Air T, Inc.,
a Delaware corporation (“Buyer”), Worthington Aviation Parts, Inc., a Minnesota
corporation (“Seller”), Churchill Industries, Inc., a Minnesota corporation
(“Churchill”), in its own capacity and its capacity as guarantor of Seller’s
obligations pursuant to Section 12.14 of the Purchase Agreement referred to
below, and Worthington Aviation, LLC, a North Carolina limited liability company
that is wholly owned by Buyer (“Subsidiary”).

 

WHEREAS, Buyer, Seller and Churchill are the parties to the Asset Purchase
Agreement dated as of April 6, 2018 (the “Purchase Agreement”) and wish to amend
the Purchase Agreement as stated in this Amendment;

 

WHEREAS, capitalized terms used in this Amendment without definition have the
meanings provided in the Purchase Agreement;

 

WHEREAS, the parties wish to provide, among other things, that the Lease
Agreement dated as of November 20, 2003, as amended, between CIM Urban Income
Investments LP (“Eagan Landlord”) and Seller for the Seller’s premises in Eagan,
Minnesota (the “Eagan Lease”) shall be assigned to Subsidiary;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties, intending to be legally bound, agree as follows:

 

1.     Addition of Subsidiary as a Party. Subsidiary is hereby added as a party
to the Agreement, and shall be (i) jointly and severally liable with Buyer for
the obligations of Buyer under the Agreement, and (ii) entitled to the benefits
due Buyer under the Agreement.

 

2.     Representations and Warranties Regarding Subsidiary. Article 5 of the
Purchase Agreement is hereby amended by adding a new Section 5.5 that reads as
follows:

 

“5.5  Representations and Warranties Regarding Subsidiary. The representations
and warranties made in Sections 5.1, 5.2 and 5.3 above concerning Buyer and also
true and correct as to Subsidiary, except that with respect to the
representation and warranty in Section 5.2, Subsidiary is a North Carolina
limited liability company. All of the outstanding equity and ownership interests
of Subsidiary are owned by Buyer.”

 

3.     Assignment to Subsidiary. The first sentence of Section 2.1 of the
Purchase Agreement is hereby amended by inserting the words “(or cause
Subsidiary to purchase)” so that the sentence reads as follows:

 

“On the terms and subject to the provisions of this Agreement, Seller agrees to
sell, transfer and deliver to Subsidiary on the Closing Date, and Subsidiary
agrees to purchase from Seller for the Purchase Price, all of the assets,
properties, rights and interests of Seller of every kind and character and
wherever located, except for the Excluded Assets (collectively, the “Acquired
Assets”).”

 

 

--------------------------------------------------------------------------------

 

 

Immediately following the amended sentence stated above, the following
additional sentence shall be inserted:

 

“At the Closing, Seller shall assign to Subsidiary (i) the Eagan Lease, (ii) all
of the Acquired Assets that are not Contracts, (iii) all Contracts which are
part of the Acquired Assets where no consent by the other party or parties to
the Contract is required for Closing, and (iv) all Contracts which are part of
the Acquired Assets where consent to assignment to Subsidiary has been
obtained.”

 

4.     Contracts Where Consent Not Yet Obtained. Except for the Eagan Lease,
with respect to any Contracts or Leases which are listed on Schedule 4.10 for
which a consent to assignment has not been obtained prior to May 4, 2018, (i)
the condition to Closing in Section 8.2(b) of the Purchase Agreement is waived,
(ii) Seller and Buyer shall continue after the Closing their efforts pursuant
Section 6.3 of the Purchase Agreement to obtain the required consent after the
Closing, and (iii) Seller shall act on behalf of and for the benefit of Buyer
and Subsidiary with respect to the Contract as contemplated by Section 8.2(b) of
the Purchase Agreement.

 

5.     Other Terms Unchanged. Except as expressly stated in this Amendment, all
other terms and provisions of the Purchase Agreement are unchanged, and are
hereby ratified and confirmed.

 

6.     Entire Agreement; Modifications. This Amendment and the Purchase
Agreement constitutes the entire agreement between the parties and supersedes
all prior discussions, negotiations and understandings relating to the subject
matter hereof, whether written or oral. No provision of this Amendment shall be
amended, altered, enlarged, supplemented, abridged, modified, or any provisions
waived, except by a writing duly signed by all of the parties hereto. Following
the execution and delivery of this Amendment, all references to the Purchase
Agreement shall mean the Purchase Agreement as amended by this Amendment.

 

7.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
constitute one agreement. This Amendment may be signed by means of separate
counterparts, and any signed counterpart shall be effective upon delivery of a
signed signature page by facsimile, electronic transmission, mail, messenger, or
personal delivery.

 

[Signatures are on following page]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to Asset
Purchase Agreement as of the date set forth above.

 

Seller:

 

Buyer:

 

         

WORTHINGTON AVIATION, INC.

 

AIR T, INC.

   

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

Its

 

 

Its

 

 

 

 

 

 

 

 

Churchill:

 

Subsidiary:

         

CHURCHILL INDUSTRIES, INC. 

 

WORTHINGTON AVIATION, LLC

                         

By

   

By

   

Its

   

Its

   

                                   

 

 

3